DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/26/2021. 
Claims 1-30 are presented for examination. Claim 31 canceled by an applicant.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2020 and 03/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Double Patenting
Non-Statutory obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending, Application No. 16/874,106. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
Claims 1 and 21 of application no 16/874,106 teaches all the limitations of claims 1 and 17 of the current limitation, except for the limitation “a virtualization management node that activates, upon an approval corresponding to the simulated node, the simulated node as a virtual run-time node of the process control system operating in conjunction with the I/0 switch to control at least a portion of the industrial process during the run-time operations of the process control system”. However, it would been obvious to implement the current subject matter so the process control of the industrial process plant during the run-time operations of virtual nodes is administered by the virtualization management node.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Copending Application No. 16/874,106
1. A method of switching over a node of a process control system of an industrial process plant during run-time operations, the method comprising:
simulating, via a virtual node disposed in a virtual environment of the industrial process plant, a run-time behavior of at least a portion of a physical component of a process control system of the industrial process plant, the physical component deployable in a physical environment of the industrial process plant, the virtual node being a simulated node, and the simulating including: obtaining, by the simulated node via a subscription, first data published by an I/0 switch communicatively connecting the virtual environment and the physical environment of the industrial process plant; operating, by the simulated node, on the obtained first data; and
based on the operating, publishing, by the simulated node, second data to which the I/0 switch has subscribed, the obtaining, operating, and publishing by the simulated node occurring while the I/0 switch is operating, during the run-time operations of the process control system, to control an industrial process by routing I/0 data among run-time nodes via subscriptions and publications; and activating the simulated node as a virtual run-time node of the process control system operating in conjunction with the I/0 switch to control at least a portion of the industrial process during the run-time operations of the process control system.
1. A method of controlling an industrial process of an industrial process plant, the method comprising:
virtualizing, by an I/O switch communicatively disposed between a plurality of nodes of the industrial process plant, at least one physical delivery mechanism of I/O data between the plurality of nodes via publish/subscribe layers corresponding to the plurality of nodes and the I/O switch, the I/O switch included in a process control system of the industrial process plant; and the plurality of nodes including a field device disposed in a physical environment of the industrial process plant and a process controller, the field device and the process controller included in a process control loop of the process control system that executes during run-time operations of the industrial process plant to control at least a portion of the industrial process; and delivering, by the I/O switch via a corresponding virtualized physical delivery mechanism utilizing the publish/subscribe layers corresponding to the field device, the process controller, and  the I/O switch, process I/O data between the field device and the process controller to thereby control the at least the portion of the industrial process. 


17. A system for switching over a node of a process control system of an industrial process plant during run-time operations, the system comprising:
an I/0 switch included in a process control system, the I/0 switch communicatively connecting a virtual environment of the industrial process plant with a physical environment of the industrial process plant, and the I/0 switch operating to control an industrial process during the run-time operations of the process control system by routing I/0 data among run-time nodes via subscriptions and publications;
a virtual node disposed in the virtual environment of the industrial process plant and simulating a run-time behavior of at least a portion of a physical component that is deployable in the physical environment of the industrial process plant, the virtual node being a simulated node, and the simulating including obtaining, via a corresponding subscription, third data published by the I/0 switch, and generating, based on the third data, fourth data to which the I/0 switch has subscribed; and
a virtualization management node that activates, upon an approval corresponding to the simulated node, the simulated node as a virtual run-time node of the process control system operating in conjunction with the I/0 switch to control at least a portion of the industrial process during the run-time operations of the process control system.
21. A system of an industrial process plant, the system comprising: 
an input/output (I/O) switch included in a process control system of the industrial process plant, the I/O switch communicatively connecting a plurality of nodes of the process control system, and the I/O switch virtualizing at least one physical delivery mechanism of I/O data between the plurality of nodes by utilizing publish/subscribe layers corresponding to the plurality of nodes and the I/O switch, the process control system further including a process control loop comprising a field device disposed in a physical environment of the industrial process plant and a process controller, the field device and the process controller included in the plurality of nodes communicatively connected via the I/O switch, and the process control loop executing during run-time operations of the industrial process plant to control at least a portion of an industrial process by utilizing a corresponding virtualized physical delivery mechanism provided by the I/O switch to deliver process I/O data between the field device and the controller.






Independent claims 1 and 21 of application no 16/874,106 teaches all the limitations of the independent claims 1 and 17 of the current limitation, except for the limitation “a virtualization management node that activates, upon an approval corresponding to the simulated node, the simulated node as a virtual run-time node of the process control system operating in conjunction with the I/0 switch to control at least a portion of the industrial process during the run-time operations of the process control system”. However, it would been obvious to implement the current subject matter so the process control of the industrial process plant during the run-time operations of virtual nodes is administered by the virtualization management node.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-15  are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (“DISTRIBUTED INDUSTRIAL PERFORMANCE MONITORING AND ANALYTICS” Pub. No.: US 2017/0102678 A1; hereinafter “Nixon”) in view of Cheng ( “HYBRID SEQUENTIAL AND SMULTANEOUS PROCESS SIMULATION SYSTEM” Pub. No.: US 2013/0211601 A1; hereinafter “Cheng”)
Regarding claim 1,  Nixon discloses
A method of switching over a node of a process control system of an industrial process plant during run-time operations (Nixon: para.[0122]  “Methods which may be used include model switching” para. [0133] “ run-time engines for executing models”  para. [0244] “a platform that supports data analytics configuration, data modeling, data model execution, data visualizations, and streaming services for industrial process plants...various nodes of the monitoring and analytics system are embedded within a process control system or plant”), the method comprising:

(Nixon : para. [0112] “...locally disposed within the process control environment or plant...data engines may be disposed at one or more remote locations (i.e., virtual node) such as ate a server bank that services multiple process plants or process control systems.”),
a run-time behavior of at least a portion of a physical component of a process control system of the industrial process plant (Nixon: para. [0124]  “a run-time engine for executing models (which may operate, in whole or in part, on real-time data generated by the process control system),” ),” para. [0244] “a platform that supports data analytics configuration, data modeling, data model execution, data visualizations, and streaming services for industrial process plants.”),
 the physical component deployable in a physical environment of the industrial process plant, the virtual node being a simulated node (Nixon: para. [0121] “the platform may include, e.g., inferred measurements, equipment monitoring, fault detection, process predictions, causality, other monitoring applications, and/or other analytics applications. Techniques that may be utilized by the applications include data mining, optimization, predictive modeling, machine learning, simulation...applications may be used to monitor, predict, and diagnose performance degradation and faults of any number of any portions of the process control system.”), and the 
obtaining, by the simulated node via a subscription, first data published by an I/0 switch communicatively connecting the virtual environment and the physical environment of the industrial process plant (Nixon: para [0024] “obtaining time series data from an electronic data source.” para.[0087] “a distributed data engine may be embedded in or manufactured into a particular device or node of the process plant... a data engine may be attached or coupled to a particular device or node of the plant” [0088] “data engines may be embedded in or manufactured into process controllers, field devices, and I/O devices (i.e., switch).” para. [0141] “the data engine 150 may subscribe to one type of data that is published by another node by using the network interface 175, and the type of data that is generated by the publishing node and to which the data engine 150 is subscribed may be received via the network interface 175.”);
operating, by the simulated node, on the obtained first data (Nixon: para. [0013] “embedded within a process plant that is operating to control a process.” para. [0035] “comprising receiving a standardized query that utilizes a standardized query format, generating a first data source-specific query based upon the standardized query, para.[0078] “a distributed data engine may be embedded in or manufactured into a particular device or node of the process plant.”) ; and
based on the operating, publishing, by the simulated node, second data to which the I/0 switch has subscribed (Nixon: para. [0119] “techniques for industrial control systems and plants described herein allow a user to monitor what is currently happening in the process control system or plant at any point in time, and to predict in real-time what is likely to happen next or later based on the present data.” [0141] “the data engine 150 may subscribe to one type of data that is published by another node by using the network interface 175, and the type of data that is generated by the publishing node and to which the data engine 150 is subscribed may be received via the network interface 175.” Para. [0221] “If the user identifies a problem or issue with an on-line data module or otherwise desires to modify the on-line data module, the user may flip or switch”),
the obtaining, operating, and publishing by the simulated node occurring while the I/0 switch is operating, during the run-time operations of the process control system, to control an industrial process by routing I/0 data among run-time nodes via subscriptions and publications (Nixon: para. [0113],[0120], [0124], [0130] “process control big data that is generated, collected, observed, retrieved, received, stored, cached, processed, analyzed, and/or forwarded by the distributed data engines 102x may include data that has been directly utilized in or generated from controlling a process within the plant 5, e.g., first-order real-time and configuration data that is generated or used by process control devices such as controllers, input/output (I/O) devices, and field devices. Additionally, or alternatively, the data engines 102x may generate, collect, observe, process, analyze, store, receive, retrieve, cache, and/or forward data related to delivering and routing such first-order process control data and other data within the process plant 5” ); and
activating the simulated node as a virtual run-time node of the process control system operating in conjunction with the I/0 switch to control at least a portion of the industrial process during the run-time operations of the process control system (Nixon: para. [0215] “the user first evaluated the block 342a (e.g., by selecting the image of the block 342a on the canvas 245 and activating the “evaluate user control 248i),” para. [0362] “Activating the control 248i will send the configuration file to the execution service process 506, where it will be compiled according to the parameters in the configuration file.”)
While. Nixon does not specifically disclose simulating.
However, Cheng in an analogous art does disclose simulating (Cheng: para. [0078] “each of the simulation drops 502B-502E will be associated with simulating a particular piece of equipment or a node of the process network or a group of equipment or nodes of the process network being simulated “.)
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant’s invention to modify the teachings of Nixon by incorporating a simulating as taught by Cheng for the purpose to implement a method  for simulating the operation of a plant or a process network (including the various plant devices and the control network as connected within the plant), such as set points, to test new control routines, to perform optimization, to perform training activities, etc.
Regarding claim 3, the combination of Nixon and Cheng discloses a method of claim 1, 
wherein activating the simulated node as the virtual run-time node includes activating the simulated node as the virtual run-time node upon receiving an approval of the simulating (Nixon: para. [0124] [0203],  [0204], [0227]. [0362]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 4, the combination of Nixon and Cheng discloses a method of claim 1, 
wherein simulating the run-time behavior of the at least the portion of the physical component includes manipulating a simulation of the run-time behavior of the at least the portion of the physical component, the manipulating of the simulation including at least one of: varying a pace of the simulation, inserting a first value into the simulation, modifying a second value utilized in the simulation, changing an initial condition of the simulation, or changing an intermediate condition of the simulation (Nixon para. [0124] [0191], [0380]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 5, the combination of Nixon and Cheng discloses a method of claim 1, wherein 
simulating the run-time behavior of the at least the portion of the physical component via the simulated node includes simulating the run-time behavior of the respective physical component via the simulated node in conjunction with at least one of another virtual run-time node or another physical node of the process control system (Nixon para. [0124], [0148]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 6, the combination of Nixon and Cheng discloses a method of claim 5 and 
further of claim 1, wherein the at least one of the another virtual run-time node or the another physical node is operating during the run-time operations of the process control system to control a respective portion of the industrial process (Nixon para. [0124], [0231]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 7, the combination of Nixon and Cheng discloses a method of claim 1, 
wherein simulating the run-time behavior of the at least the portion of the physical component via the simulated node includes simulating the run-time behavior of the at least the portion of the physical component by utilizing the simulated node and a simulation access mechanism exposed to one or more other applications (Nixon para. [0124], [0232]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 8, the combination of Nixon and Cheng discloses a method of claim 7 and
further of claim1, wherein the simulation access mechanism maintains one or more states associated with the simulating, and wherein activating the simulated node as the virtual run-time node includes activating the simulated node as the virtual run-time node based on the maintained one or more states (Nixon para. [0124], [0233]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 9, the combination of Nixon and Cheng discloses a method of claim 7 and 
further of claim1, wherein simulating the run-time behavior by utilizing the simulation access mechanism exposed to the one or more applications includes controlling the simulating responsive to one or more instructions received from the one or more applications via the simulation access mechanism (Nixon para. [0124], [0233]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 10, the combination of Nixon and Cheng discloses a method of claim 9, 
further of claim 7 and further of claim 1, wherein controlling the simulating responsive to the one or more instructions controlling the simulating responsive to one or more instructions to at least one of: vary a pace of the simulation, insert a first value into the simulation, modify a second value utilized in the simulation, change an initial condition of the simulation, or change an intermediate condition of the simulation (Nixon para. [0137], [0203], [0305]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 11, the combination of Nixon and Cheng discloses a method of claim 7 and 
further of claim1, further comprising administrating, via the simulation access mechanism, a simulation that utilizes the simulated node, the administrating of the simulation including at least one of: saving information associated with the simulation, retrieving previously-saved information associated with previous simulations for use in the simulation, or restoring at least a portion of the simulation based on the previously-saved information associated with the previous simulations (Nixon para. [0244], [0258], [0259]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 12, the combination of Nixon and Cheng discloses a method of claim 1, 
further comprising, upon activating the simulated node as the virtual-run time node, deactivating another virtual run-time node corresponding to the at least the portion of the physical component (Nixon para. [0124], [0215], [0362]. Cheng: para. [0025], [0077]. [0078]).
Regarding claim 13, the combination of Nixon and Cheng discloses a method of claim 1, 
wherein the  simulated node is a first simulated node and the at least the portion of the physical component is at least a portion of a first physical component (Nixon para. [0129], [0203], [0254]. Cheng: para. [0025], [0077]. [0078]), and the method further comprises:
simulating, via a second simulated node disposed in the virtual environment of the industrial process plant (Nixon: para. [0112]. Cheng: para. [0025], [0077]. [0078]) a run-time behavior of at least a portion of a second physical component that is deployable in the physical environment of the industrial process plant (Nixon: para. [0124], [0149]. Cheng: para. [0025], [0077]. [0078]), including:
obtaining, by the second simulated node via a respective subscription, third data published by the I/0 switch (Nixon: para. [0141], [0194], [0236]);
operating, by the second simulated node, on the obtained third data (Nixon: para. [0154], [0194], [0236]); and
publishing, by the second simulated node based on the operating, fourth data to which the I/0 switch has subscribed (Nixon: para. [0141], [0194], [0236]); and	
upon an approval of the simulating of the run-time behavior of the at least the portion of the second physical component (Nixon para. [0124], [0133]. Cheng: para. [0025], [0077]. [0078]), downloading a component behavior module (CBM) of the second simulated node into an instance of the second physical component disposed in the physical environment of the process plant so that the second physical component executes, during the run-time operations of the process control system, in accordance with the downloaded CBM to control a respective portion of the industrial process (Nixon para. [0145], [0149]. [0249], [0286]. Cheng: para. [0026], [0077]. [0078]).
     Regarding claim 14, the combination of Nixon and Cheng discloses a method of claim 1, wherein: the simulated node is a virtual twin of a particular instance of the physical component, the particular instance executing in the process control plant during the run-time operations of the process control system to control a respective portion of the industrial process (Nixon: para. [0304], [0305], [0357]. Cheng: para. [0025], [0077], [0078]); and
simulating, via the simulated node, the run-time behavior of the at least the portion of the physical component includes mirroring the run-time behavior of the particular instance of the physical component as the particular instance of the physical component executes during the run-time operations of the process control system to control the respective portion of the industrial process (Nixon: para. [0304], [0305], [0357]. Cheng: para. [0025], [0077], [0078]).
 Regarding claim 15, the combination of Nixon and Cheng discloses a method of claim 14 and further of claim1, wherein mirroring the run-time behavior of the particular instance of the physical component includes passing state information associated with the run-time behavior of the particular instance of the physical component to the simulated node (Nixon: para. [0304], [0305], [0357]. Cheng: para. [0025], [0077], [0078]).

Claims 2, 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (“DISTRIBUTED INDUSTRIAL PERFORMANCE MONITORING AND ANALYTICS” Pub. No.: US 2017/0102678 A1; hereinafter “Nixon”) in view of Cheng et al. ( “HYBRID SEQUENTIAL AND SMULTANEOUS PROCESS SIMULATION SYSTEM” Pub. No.: US 2013/0211601 A1; hereinafter “Cheng”) further in view of Chavez et al. ( “SCALABLE EDGE COMPUTE IN A DISTRIBUTED CONTROL ENVIRONMENT” Pub. No.: US 2019/0041824 A1; hereinafter “Chavez”)
 Regarding claim 2, the combination of Nixon and Cheng discloses a method of claim 1:
wherein: simulating the run-time behavior of the at least the portion of the physical component includes simulating the run-time behavior of (Cheng: para. [0069]) a process controller (Nixon: para. [0088], [0089]); a safety controller (Nixon: para. [0081], [0082], [0088], [0089] ); a safety logic solver; an I/0 node, card, or device (Nixon: para. [0088], [0089]); a wireless device (Nixon: para. [0088], [0089]); an Ethernet device (Nixon: para. [0088], [0089]); an operator workstation (Nixon: para. [0100]); a user interface device (Nixon: para. [0102]); a tool (Nixon: para. [0084]); a gateway (Nixon: para. [0089], [0095], [0096]); an electronic marshalling cabinet (Nixon: para. [0024], [0030], [0364]); a network connection (Nixon: para. [0384]); another type of physical device or component that is deployable (Nixon: para. [0227], [0239]) and/or disposed within the physical environment of the industrial process plant(Nixon: para. [0033], [0112]) ; a module, a routine, a function or behavior of a particular physical device or component that is deployable and/or disposed within the physical environment of the industrial process plant (Nixon: para. [0091], [0092]); a MAC address of the particular physical device or component; a hardware sub-component of the particular physical device or component(Nixon: para. [0090], [0091]); or another portion of the particular physical device or component(Nixon: para. [0090], [0091], [0131]); and
activating the simulated node as the virtual run-time node includes activating the simulated node as apara. [0213], [0215], [0285], [0304], [0357]) .
While, Nixon and Cheng do not explicitly disclose virtualization of the at least the portion of the physical component.
However, Chavez in an analogous art does disclose virtualization of the at least the portion of the physical component (Chavez: para. [0085] “These techniques enable increased interoperability for where control strategies execute among vendor hardware where platform agnostic virtualization and containerization is leveraged . These techniques also leverage current , historical and simulation results to optimize workload placement for operational technology environments for real - time operations “.)
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant’s invention to modify the teachings of Nixon in view of Cheng and further in view of Chavez by incorporating virtualization of the at least the portion of the physical component as taught by Chavez for the purpose simulation results to optimize workload placement for operational technology environments for real - time operations.
      Regarding claim 16, the combination of Nixon and Cheng discloses a method of claim 1 wherein:
the process control system further includes a 
the method further comprises creating, by the the run-time operations of the process control system (Nixon para. [0112], [0124], [0148]. Cheng: para. [0025], [0077]. [0078]); and
activating the simulated node as the virtual run-time node comprises activating, by the 
While, Nixon and Cheng do not explicitly disclose virtualization management node.
However, Chavez in an analogous art does disclose virtualization management node (Chavez: para. [0085] “These techniques enable increased interoperability for where control strategies execute among vendor hardware where platform agnostic virtualization and containerization is leveraged . These techniques also leverage current, historical and simulation results to optimize workload placement for operational technology environments for real - time operations“.)
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant’s invention to modify the teachings of Nixon in view of Cheng and further in view of Chavez by incorporating virtualization management node as taught by Chavez for the purpose simulation results to optimize workload placement for operational technology environments for real - time operations.
       Regarding claim 17, the combination of Nixon and Chang  discloses
A system for switching over a node of a process control system of an industrial process plant during run-time operations (Nixon: para.[0122]  “To sustain data models over an extended period of time, the system further may support the ability to monitor, tune and enhance the data models. Methods which may be used include model switching” para. [0133] “ run-time engines for executing models”  para. [0244] “a platform that supports data analytics configuration, data modeling, data model execution, data visualizations, and streaming services for industrial process plants...various nodes of the monitoring and analytics system are embedded within a process control system or plant”), the system comprising:
an I/0 switch included in a process control system, the I/0 switch communicatively connecting a virtual environment of the industrial process plant with a physical environment of the industrial process plant, and the I/0 switch operating to control an industrial process during the run-time operations of the process control system by routing I/0 data among run-time nodes via subscriptions and publications (This claim element have a same teaching and limitation as a claim 1);
a virtual node disposed in the virtual environment of the industrial process plant and simulating a run-time behavior of at least a portion of a physical component that is deployable in the physical environment of the industrial process plant, the virtual node being a simulated node, and the simulating including obtaining, via a corresponding subscription, third data published by the I/0 switch, and generating, based on the third data, fourth data to which the I/0 switch has subscribed (This claim element have a same teaching and limitation as a claim 1); and
a (This claim element have a same teaching and limitation as a claim 1).
While, Nixon and Cheng do not explicitly disclose virtualization management node.
However, Chavez in an analogous art does disclose virtualization management node (Chavez: para. [0085] “These techniques enable increased interoperability for where control strategies execute among vendor hardware where platform agnostic virtualization and containerization is leveraged . These techniques also leverage current , historical and simulation results to optimize workload placement for operational technology environments for real - time operations “.)
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant’s invention to modify the teachings of Nixon in view of Cheng and further in view of Chavez by incorporating virtualization management node as taught by Chavez for the purpose simulation results to optimize workload placement for operational technology environments for real - time operations.
      Regarding claim 18, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 17 wherein the run- time behavior is simulated by the simulated node further by the simulated node publishing the fourth data (This claim element have a same teaching and limitation as a claim 1).
      Regarding claim 19, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 17 wherein: the physical component corresponding to the simulated node includes least one of: a process controller; a safety controller; a safety logic solver; an 1/0 node, card, or device; a wireless device; an Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection; another type of physical device or component that is deployable and/or disposed within the physical environment of the industrial process plant; a module, a routine, a function or behavior of a particular physical device or component that is deployable and/or disposed within the physical environment of the industrial process plant; a MAC address of the particular physical device or component; a hardware sub-component of the particular physical device or component; or another portion of the particular physical device or component (This claim element have a same teaching and limitation as a claim 2); and
              the virtual run-time node activated from the simulated node is a virtualization of the physical component (This claim element have a same teaching and limitation as a claim 2).
     Regarding claim 20, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 17 wherein: the simulated node operates in conjunction with at least one of a particular virtual run­time node or a particular physical node of the process control system to simulate the run-time behavior of the at least the portion of the physical component while the at least one of the particular virtual run-time node or the particular physical node is operating during the run-time operations of the process control system to control the industrial process (This claim element have a same teaching and limitation as a combining of claim 1, claim 13 and claim 16). and
the third data published by the I/0 switch is indicative of data generated by the at least one of the particular virtual run-time node or the particular physical node while the at least one of the particular virtual run-time node or the particular physical node is operating during the run­ time operations of the process control plant to control the industrial process (This claim element have a same teaching and limitation as a combining of claim 1, claim 13 and claim 16).
      Regarding claim 21, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 17 further comprising a simulation access mechanism that is exposed to one or more applications, and wherein at least a portion of a simulation of the run-time behavior of the at least the portion of the run-time behavior of the physical component is based on one or more instructions received from the one or more applications via the simulation access mechanism (This claim element have a same teaching and limitation as a combining of claim 7, claim 8 and claim 10).
     Regarding claim 22, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 21 and further of claim 17 wherein the one or more applications include at least one of a user interface application or a third-party application (Nixon: para. [0124] “the system 100 may include a user interface application (e.g., the Data Analytics Studio) for configuring and developing data analytic models, a run-time engine for executing models (which may operate, in whole or in part, on real-time data generated by the process control system), and the same or another user interface application (e.g., a Run-time Dashboard) for dis playing analytics results.”).
     Regarding claim 23, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 21 and further of claim 17 wherein the one or more instructions include respective simulation modification instructions to at least one of: vary a pace of the simulation, insert a first value into the simulation, modify a second value utilized in the simulation, change an initial condition of the simulation, or change to an intermediate condition of the simulation (This claim element have a same teaching and limitation as a combining of claim 3 and claim 9).
    Regarding claim 24, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 23, further of claim 21 and further of claim 17  wherein at least one of: the initial condition of the simulation is an initial state corresponding to the simulation, or the intermediate condition of the simulation is an intermediate state corresponding to the simulation (This claim element have a same teaching and limitation as a combining of claim 3 and claim 9).
    Regarding claim 25, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 21 and further of claim 17 wherein the one or more instructions include respective simulation administrative instructions to at least one of: save information associated with the simulation, retrieve previously-saved information associated with one or more previous simulations for use in the simulation, or restore at least a portion of the simulation based on the previously-saved information associated with the one or more previous simulations (This claim element have a same teaching and limitation as a claim 10).
     Regarding claim 26, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 21 and further of claim 17 wherein the simulation access mechanism maintains one or more states associated with the simulation of the run-time behavior of the at least the portion of the physical component, and wherein the activation of the simulated node as the virtual run-time node is based on at least some of the one or more maintained states (This claim element have a same teaching and limitation as of claim 7 and claim 10).
     Regarding claim 27, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 26, further of claim 21 and further of claim 17 wherein information indicative of the one or more states is passed to the simulation access mechanism from the physical environment of the industrial process plant via the I/0 switch (This claim element have a same teaching and limitation as a combining of claim 1, claim 13 and claim 16).
    Regarding claim 28, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 21 and further of claim 17 wherein: the simulation access mechanism is provided by the (This claim element have a same teaching and limitation as a combining of claim 7, claim 8 and claim 10);
a set of virtual nodes disposed in the virtual environment is created by the (This claim element have a same teaching and limitation as a claim 1); and
the set of virtual nodes includes the simulated node and any virtual run-time nodes of the process control system that are operating in conjunction with the I/0 switch to control the industrial process during the run-time operations of the process control system (This claim element have a same teaching and limitation as a claim 1).
While, Nixon and Cheng do not explicitly disclose virtualization management node.
However, Chavez in an analogous art does disclose virtualization management node (Chavez: para. [0085] “These techniques enable increased interoperability for where control strategies execute among vendor hardware where platform agnostic virtualization and containerization is leveraged . These techniques also leverage current , historical and simulation results to optimize workload placement for operational technology environments for real - time operations “.)
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant’s invention to modify the teachings of Nixon in view of Cheng and further in view of Chavez by incorporating virtualization management node as taught by Chavez for the purpose simulation results to optimize workload placement for operational technology environments for real - time operations.
       Regarding claim 29, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 17 wherein: the simulated node is a virtual twin of a  particular instance of the physical component that is executing in the industrial process plant during the run-time operations of the process control system to control a respective portion of the industrial process (This claim element have a same teaching and limitation as a claim 14); and a simulation of the run-time behavior of the particular instance of the physical component mirrors the run-time behavior of the particular instance of the physical component as the particular instance of the respective physical component executes during the run-time operations of the process control system to control the respective portion of the industrial process (This claim element have a same teaching and limitation as a claim 14).
     Regarding claim 30, the combination of Nixon and Cheng in view of Chavez discloses the system of claim 17, wherein: the simulation node is a first simulation node, the physical component is a first physical component, and the approval is a first approval (This claim element have a same teaching and limitation as a claim 12); the system further comprises a second simulated node disposed in the virtual environment of the industrial process plant, the second simulated node simulating a run-time behavior of at least a portion of a second physical component that is deployable within the physical environment of the industrial process plant, and the simulating of the at least the portion of the second physical component including obtaining, via a corresponding subscription, fifth data published by the I/0 switch, and generating, based on the fifth data, sixth data to which the I/0 switch has subscribed (This claim element have a same teaching and limitation as a claim 12); and
upon a second approval corresponding to the second simulated node, the virtualization management node causes a component behavior module (CBM) of the second simulated node to be downloaded into an instance of the second physical component disposed in the physical environment of the process plant so that the instance of the second physical component executes as part of the process control system in accordance with the downloaded CBM to control a respective portion of the industrial process (This claim element have a same teaching and limitation as a claim 12).
31.	(Canceled by An Applicant.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALIL SYLEJMANI whose telephone number is (571)272-3050.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HALIL SYLEJMANI/Examiner, Art Unit 2146                                                                                                                                                                                                        


/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146